“SUDCE SWAIN Document 3 Filed 12/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

neces - 20CV 10879

CISCO SYSTEMS, INC.

Civil Action No.
Plaintiff,
~against-
JUDGE
SYNAMEDIA LTD. F/K/A TRITON UK BIDCO
LIMITED
: fPROPOSED] ORDER FOR FILING
Defendant. > COMPLAINT UNDER SEAL
sewer nee ee ee ee xX

Pursuant to the Local Rules of the United States District Court for the Southern District of
New York, and upon the representation of Plaintiff Cisco Systems, Inc. (“Cisco”) that (1) the
Complaint specifically quotes from or discusses in detail information related to a Purchase
Agreement by and between Cisco and Defendant Synamedia Ltd. f/k/a Triton UK Bidco Limited
(“Synamedia”) (“Purchase Agreement”) that is restricted from disclosure pursuant to a
Confidentiality Agreement that is specifically incorporated at Section 5.2(b) of the Purchase
Agreement or otherwise contains proprietary and business sensitive information concerning how
Cisco structures and/or values the sales of assets in a divestiture; and (2) the Complaint attaches
as Exhibits to the Complaint — the Purchase Agreement (Exhibit A), the First Amendment to the
Purchase Agreement (Exhibit B), the Schedules to the Purchase Agreement (Exhibit C), the at
issue Lease referenced in the Schedules to the Purchase Agreement (Exhibit D), and the Second
Amendment to the Purchase Agreement (Exhibit E) — which are similarly subject to the above

described Confidentiality Agreement incorporated into the Purchase Agreement or otherwise
Case 1:20-cv-10879-LTS Document 3 Filed 12/23/20 Page 2 of 2

contains proprietary and business sensitive information concerning how Cisco structures and/or
values the sales of assets in a divestiture, the Court hereby seals Cisco’s Complaint against
Synamedia, along with the attached Exhibits (Exhibits A-E). Cisco has submitted to the Court a
redacted copy of the Complaint for public filing.

IT IS HEREBY ORDERED that the Complaint and the Exhibits in the above captioned

case are sealed. IT IS FURTHER ORDERED that once Defendant has appeared in this action that the parties

meet and confer concerning whether or not redactions to the sealed documents can be made and submit those
redactions for consideration by the assigned district court judge consistent with that judge’s individual rules.

Dated: 12/23/2020 SO ORDERED:

Norn WE

HON. VERNON S. BRODERICK
UNITED STATES DISTRICT JUDGE

  
 

 
       
  

    
